COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              REPUBLIC SERVICES OF VIRGINIA, LLC
               AND INDEMNITY INSURANCE COMPANY
               OF NORTH AMERICA
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0696-16-4                                         PER CURIAM
                                                                                 AUGUST 9, 2016
              GEORGE P. OPOKU


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Stephanie S. Ryan; Ryan Law, PLLC, on brief), for appellants.

                               (W. David Falcon, Jr.; Michael Herdman; Chasen & Boscolo, P.C.,
                               on brief), for appellee.


                     Republic Services of Virginia, LLC (“employer”) appeals from an April 5, 2016 opinion

              of the Workers’ Compensation Commission. The Commission affirmed a deputy

              commissioner’s opinion finding that George P. Opoku (“claimant”) sustained a compensable

              injury by accident and that his claim was not barred by willful misconduct. On appeal, employer

              contends the Commission erred by (1) concluding employer failed to prove claimant willfully

              breached a safety rule, (2) affirming the deputy commissioner’s “creation of an exception to the

              safety rule,” (3) affirming the deputy commissioner’s discovery rulings, and (4) finding claimant

              proved a compensable injury by accident.

                     Upon reviewing the record and briefs, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the Commission’s decision. Rule 5A:27. We affirm for the

              reasons stated by the Commission in its final opinion. See Opoku v. Republic Servs. of Va.,


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
LLC, JCN VA00001057847 (Apr. 5, 2016). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-